NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                GATHNIEL B. THOMAS, Petitioner/Appellee,

                                         v.

               EFUAH LETTICIA NJIE, Respondent/Appellant.

                            No. 1 CA-CV 16-0011 FC
                                FILED 9-29-2016


            Appeal from the Superior Court in Maricopa County
                           No. FC2014-009745
                 The Honorable Michael J. Herrod, Judge

                                   AFFIRMED


                                    COUNSEL

Gathniel B. Thomas, Phoenix
Petitioner/Appellee

Efuah Letticia Njie, Mesa
Respondent/Appellant
                            THOMAS v. NJIE
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Donn Kessler joined.


J O N E S, Judge:

¶1             Efuah Njie (Wife) appeals the family court’s decree of
dissolution: (1) allocating her one-half of a community credit card debt and
one-half of a community jewelry debt; (2) ordering her to pay Gathniel
Thomas (Husband) a one-half community interest in a joint bank account;
and (3) denying her request for child support. For the following reasons,
we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2           In December 2014, Husband filed a petition for dissolution of
a non-covenant marriage with children; in her response, Wife disagreed
with virtually all the provisions of Husband’s petition, including those
relating to division of community property and child support. An
evidentiary hearing was held in October 2015 to address the parties’
disputed issues, and the family court issued a decree of dissolution the
following month.

¶3            Within that decree, the family court, applying the Arizona
Child Support Guidelines, see Ariz. Rev. Stat. (A.R.S.) § 25-320 app.,2
declined to award child support for the parties’ minor child because the
difference between each party’s share of the combined child support
obligation was less than $100. Regarding the division of community
property and debts, the court first found that “Wife closed [the parties’]
joint [bank] account without providing Husband one-half of the funds,”
and then ordered “Wife shall pay Husband the sum of $1,323.61 as . . . his
one-half community interest in the joint bank account.” The court further


1       We view the facts in the light most favorable to upholding the family
court’s order. Gutierrez v. Gutierrez, 193 Ariz. 343, 346, ¶ 5 (App. 1998)
(citing Mitchell v. Mitchell, 152 Ariz. 317, 323 (1987)).

2     Absent material changes from the relevant date, we cite a statute’s
current version.


                                     2
                              THOMAS v. NJIE
                             Decision of the Court

identified two community debts: (1) a jewelry debt of $2,846.40 paid in full
by Husband, and (2) a credit card debt totaling $5,000.00. The court
allocated one-half of the credit card debt to Wife and ordered her to
reimburse Husband for one-half of the jewelry debt.

¶4            Wife timely appealed. We have jurisdiction pursuant to
A.R.S. §§ 12-120.21(A)(1) and -2101(A)(1).

                                 DISCUSSION

¶5                Wife argues the family court erred by allocating her one-half
of the community debt, ordering her to reimburse Husband for one-half of
the parties’ joint bank account, and denying her child support for
babysitting expenses. We review the division of community property and
the calculation of child support for an abuse of discretion. See In re Marriage
of Flower, 223 Ariz. 531, 535, ¶ 14 (App. 2010) (allocation of community
assets and liabilities) (citing Gutierrez, 193 Ariz. at 346, ¶ 5); In re Marriage of
Robinson & Thiel, 201 Ariz. 328, 331, ¶ 5 (App. 2001) (child support) (citing
Little v. Little, 193 Ariz. 518, 520, ¶ 5 (1999)).

¶6             Wife contends tax returns attached to her reply brief prove a
gross disparity in her income as compared to Husband such that the family
court’s property division was inequitable. Those tax returns are not
contained within the record on appeal, and we do not consider them. See
Lewis v. Oliver, 178 Ariz. 330, 338 (App. 1993) (“We will consider only those
matters in the record before us and presume that, as to matters not in our
record, the record before the trial court supported its ruling.”) (citing Nat’l
Advert. Co. v. Ariz. Dep’t of Transp., 126 Ariz. 542, 544 (App. 1980)).

¶7             Furthermore, as the appellant, Wife “is responsible for
making certain the record on appeal contains all transcripts or other
documents necessary for [this Court] to consider the issues raised on
appeal.” Baker v. Baker, 183 Ariz. 70, 73 (App. 1995) (“When a party fails to
include necessary items, we assume they would support the court’s
findings and conclusions.”) (citing In re Mustonen’s Estate, 130 Ariz. 283, 284
(App. 1981)); see also ARCAP 11(c)(1)(A)-(B) (stating it is the appellant’s
duty to order, and include in the record, transcripts of all relevant
proceedings). Wife did not do so, and, in the absence of a complete record,
we presume both that substantial evidence exists to support the family
court’s factual findings and the court properly exercised its discretion. See
Mustonen’s Estate, 130 Ariz. at 284 (citing Bryant v. Thunderbird Acad., 103
Ariz. 247, 249 (1968)); accord Michaelson v. Garr, 234 Ariz. 542, 546, ¶ 13 (App.
2014). On this record, we find no error.



                                         3
                   THOMAS v. NJIE
                  Decision of the Court

                     CONCLUSION

¶8   The family court’s order is affirmed.




               AMY M. WOOD • Clerk of the Court
               FILED: AA




                               4